Citation Nr: 1743699	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to an initial compensable rating for enthesopathy of the left hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1975 to June 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  This appeal was previously before the Board in May 2016 and remanded for additional development.

The issue of entitlement to an initial compensable rating for enthesopathy of the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  Left foot plantar fibromas and achilles tendonitis are secondary to service-connected right knee meniscal tear. 

3.  Right foot plantar fibromas and retro calcaneal spur are secondary to service-connected right knee meniscal tear. 

4.  Right hip traumatic arthritis is secondary to service-connected enthesopathy of the left hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  The criteria for service connection for left foot plantar fibromas and achilles tendonitis are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for right foot plantar fibromas and retro calcaneal spur are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for right hip traumatic arthritis are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

I.  Hearing Loss

The Veteran contends that he had military noise exposure from artillery in service without hearing protection.  See February 2012 VA examination; October 2015 hearing transcript, p. 15; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The February 2012 and September 2016 VA examinations show that the Veteran does not have hearing loss for VA purposes.  The February 2013 Disability Benefits Questionnaire, a private treating provider notes mild high frequency hearing loss in the right ear diagnosed by audiogram on January 31, 2013.  However, the corresponding January 31, 2013 audiogram does not show hearing loss at the level required to be considered a disability for VA purposes.  The Board acknowledges that the February 2017 private independent medical examiner opines that although the Veteran's hearing loss is not enough to register as hearing loss, it should be accepted at zero percent since it will decrease over time.

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385  to define hearing loss for VA compensation purposes).   As there is no evidence of hearing loss for VA purposes, his claim must be denied.  

II.  Right and left foot conditions

The Veteran contends that his right and left foot conditions are directly related to service and secondary to his service-connected conditions.  He testified that he complained about his feet approximately one year after service.  He also contended that he had foot pain in service which continued after service while working for the US Postal Service and worsened.  See October 2015 hearing transcript, p. 11-13; September 2016 VA examination.  However, in a September 2016 notice of disagreement form, the Veteran contends his left foot injury is related to his service-connected enthesopathy of the left hip and that his right foot condition is related to his right knee meniscal tear.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The service treatment records do not show a diagnosis, treatment or other findings of a right or left foot condition.  

Post service private treatment records from Dr. Shade show that a March 2009 x-ray revealed plantar calcaneal osteophytes of the bilateral feet.  Dr. Shade diagnoses bilateral plantar fibromas, surgically treated on the left; retro calcaneal spur on the right; calcaneal spurs, and Achilles tendonitis on the left, metatarsalgia, plantar fasciitis.   See Dr. Shade's private treatment records from March 2009 through July 2016; July 2016 disability benefits questionnaire.  Dr. Shade determines the Veteran's bilateral foot conditions are related to service.  See October 2011 and July 2016 private treatment records.

The September 2016 VA examiner diagnosed bilateral flat foot and bilateral Morton's neuroma.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, the examiner did not provide an opinion regarding secondary service connection.

In April 2017, the Veteran submitted a February 2017 private independent medical examination report.  The examiner determined the Veteran's bilateral feet plantar fibromas, right retro calcaneal spur, and left achilles tendonitis are related to service.  He also determined that it was more likely than not that his service-connected right knee injury caused him to walk with antalgic gait, causing abnormal biomechanical forces through his feet and ankles, causing increased inflammation and osteophyte formation at the calcaneus.  He explained that this continued friction from his antalgic gait caused the fibromas.  He noted that repetitive trauma and impact from his duties required while in service caused thickening and tightening of the plantar fascia, causing the fibromas to form.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left foot plantar fibromas and achilles tendonitis and right foot plantar fibromas and retro calcaneal spur are warranted.

III. Right Hip

The Veteran contends that his right hip condition is directly related to service and secondary to his service-connected conditions.  At the September 2016 VA examination, the Veteran reported intermittent bilateral hip pain during active duty.  He noted that he injured his right knee injury in service in 1976 while playing baseball, and states that at that time he experienced associated right hip discomfort.  In a September 2016 notice of disagreement form, the Veteran contends his right hip is related to his service-connected right knee meniscal tear.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Veteran's private treating physician, Dr. Shade, completed disability benefits questionnaires (DBQ) in January 2013 and July 2016.  On the January 2013 DBQ, he diagnosed suspected labral tear of the right hip.   On a July 2016 DBQ, he diagnosed right trochanteris pain syndrome, arthralgia.

The April 2012 VA examiner found no diagnosis of a right hip condition.  The September 2016 VA examiner diagnosed right hip femoral acetabular impingement syndrome (including labral tears) and degenerative arthritis.  He determined this condition was not related to service.  However, the examiner did not address secondary service connection.

In April 2017, the Veteran submitted a February 2017 private independent medical examination report.  The examiner diagnosed right hip traumatic arthritis.  He determined that the condition is related to service as the Veteran's injury in service caused significant pain and swelling to the muscles in the left thigh.  He explained this caused the Veteran to develop antalgic gait, causing significant abnormal biomechanical forces through the bilateral hips, causing increased inflammation in the hip joints, causing osteophyte formation and traumatic arthritis.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right hip traumatic arthritis is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left foot plantar fibromas and achilles tendonitis is granted.

Service connection for right foot plantar fibromas and retro calcaneal spur is granted.

Service connection for right hip traumatic arthritis is granted.

REMAND

In a May 2016 rating decision, the RO granted service connection for enthesopathy of the left hip with a noncompensable evaluation effective October 29, 2009.  In a September 2016 notice of disagreement, the Veteran seeks an evaluation of 30 percent for his left hip condition.  The claims file does not contain a Statement of the Case (SOC) for this issue, and therefore the claim must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses entitlement to an initial compensable rating for enthesopathy of the left hip.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


